UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7595


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FIDEL ANGEL CHICAS-HERNANDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge. (5:05-cr-00038-mfu-2; 5:10-cv-80287-gec)


Submitted:   March 15, 2011                 Decided:    March 18, 2011


Before MOTZ and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Fidel Angel Chicas-Hernandez, Appellant Pro Se. John Leslie
Brownlee, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Fidel     Angel    Chicas-Hernandez             seeks     to   appeal    the

district court’s order dismissing as untimely his 28 U.S.C.A.

§ 2255 (West Supp. 2010) motion.                   The order is not appealable

unless    a    circuit       justice    or    judge     issues    a     certificate     of

appealability.         28 U.S.C. § 2253(c)(1) (2006).                  A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by     demonstrating         that

reasonable       jurists       would    find      that    the         district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on     procedural        grounds,       the     prisoner       must

demonstrate      both     that    the    dispositive          procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

By     failing    to     challenge      the      district       court’s      dispositive

procedural ruling in his informal brief on appeal, we conclude

that     Chicas-Hernandez        has    not      made    the     requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3